 In the Matter of NEW ENGLANDSHIPBUILDINGCORPORATIONandINDUSTRIALUNION OF MARINEAND SHIPBUILDINGWORKERS OFAMERICA, LOCAL 50 (CIO) `In the Matter of NEW,,ENGLANDSHIPBUILDINGCORPORATIONandINTERNATIONALBROTHERHOOD OF BOILERMAKERS,IRON SHIPBUILDERSAND HELPERSOF AMERICA (AFL)Cases Nos. R-5116, R-5117 respectively.Decided May 5, 1943Drummond & DrummondbyMr.Waidleigh B. Drummond,ofPortland, Maine, andMr. William B. Mahoney,of Portland, Maine,for the Company.Grant & Angoff,byMr. Sidney S. Grant,of Boston, Mass., forLocal 50.Mr. Bernard Ezhaya,of Portland, Maine, for the Boilermakers.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon separate petitions and amended petitions duly filed by Indus-trialUnion of Marine and Shipbuilding Workers of America, Local50,C. I. 0., herein called Local 50, and International Brotherhoodof Boilermakers, Iron Shipbuilders and Helpers of America, A. F.of L., herein called the Boilermakers, alleging that questions affect--ing commerce had arisen concerning the representation of employees,ofNew England Shipbuilding Corporation, South Portland, Maine,herein called the Company, the National Labor Relations Board con-solidated the-cases and provided for an appropriate hearing upondue notice before Robert 'E. Greene, Trial Examiner.Said hearingwas held at Portland, Maine, on April 5, 1943.The Company, Local50, and the Boilermakers appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Exam-iner's rulings made at the hearing,are free from prejudicial error andare hereby affirmed.49 N. L. R. B., No. 64.480 NEW ENGLAND SHIPBUILDING CORPORATION481On April 12, 1943, the Boilermakers filed a brief which the Boardhas considered.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYNew England Shipbuilding Corporation is a Maine corporationwith its principal place of business at South Portland, Maine, whereit is engaged in the construction of cargo vessels for the United StatesMaritime Commission.Approximately 95 percent of all rawmaterialsused by the Company is shipped to it from points outside the Stateof Maine.All ships constructed are delivered to the United StatesMaritime Commission at Portland Harbor, Maine.II,THE ORGANIZATIONS INVOLVEDIndustrial Union of Marine and Shipbuilding Workers of America,Local 50, is a labor organization affiliated with the Congress of Indus-trial Organizations, admitting to membership employees of the Com-pany.International Brotherhood of Boilermakers, Iron Shipbuilders andHelpers of America is a labor organization affiliated with the Ameri-can Federation of Labor, admitting to membership employees of theCompany.III.THE QUESTIONS CONCERNING REPRESENTATIONThe Company refuses to recognize Local 50 or the Boilermakers asexclusive representative of certain of its employees until such time asone or the other is certified by the Board.A statement of the Regional Director, introduced into evidenceat the hearing, indicates that Local 50 and the Boilermakers eachrepresents a substantial number of employees in the unit alleged byeach to be appropriate.,We find that questions affecting commerce have arisen concerningthe representation of employees of,the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National, LaborRelations Act.'The Regional Director reported that Local 50 presented 166 membership applicationcards bearing apparently genuine signatures of persons whose names appear on the Com-pany's pay roll of February 26, 1943.There are approximately 448 employees in the uniturged by Local 50.The Regional Director further reported that the Boilermakers pre-sented 81 membership application cards bearing apparently genuine signatures of personswhose names appear on the Company's pay roll of February 26, 1943.There are approxi-mately 196 employees in the unit urged by the Boilermakers. 482'DECISIONS OF NATIONAL LABOR RELATl'ONS BOARD'TV. THE APPROPRIATE UNITThe Boilermakers contends that all counters employed by the Com-pany, excluding supervisors, constitute an appropriate unit.Local 50urges that all counters and timekeepers employed by the Company,including district chief timekeepers, but excluding supervisors oftimekeepers and counters, chief counters, senior assistant chief coun-ters" assistant chief counters, and clerical employees, constitute anappropriate unit.The Company took no position with respect to thescope-of the unit, but requested that district chief timekeepers be ex-eluded from any unit that might be found appropriate..The duties of the timekeepers and the counters are similar in thatboth, classes of employees report ,bsentees twice daily, contact em-,ployees twice daily to determine what particular jobs are being. per-formed, and post time-cards with respect to hours worked and hull andjob numbers.Both classes -of employees also distribute pay checks.The only distinction between the timekeepers and the counters is thatthe, former report the number of hours worked wherea's the countersreport the bonus' and piece-work paid to employees.They are alsounder the same supervision and receive the same rate of pay.We findthat timekeepers and counters constitute a single unit in view of thesimilarity in nature and purpose of their work.2As stated above, Local 50 urges that district chief timekeepers beincluded in the 'unit and the Company that they be excluded.Thedistrict chief timekeepers are paid on a salary basis in contrast to theother timekeepers who are paid on an hourly-rate.While the ordinarytimekeepers work throughout the Company's yards the duties of thedistrict chief timekeepers confine them to their desks.We shall ex-clude district chief timekeepers from-the unit since they have super-vision over other timekeepers.We find that all counters and timekeepers of the Company, excludingsupervisors of timekeepers and counters, chief counters, senior assistantchief counters, assistant chief counters, district chief timekeepers, chieftimekeepers, assistant chief timekeepers, senior assistant chief time-keepers, and clerical employees, constitute a unit appropriate for thepurposes of collective bargaining; within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation- whichhas arisen be resolved by means of an election by'secret ballot amongthe employees i' the appropriate unit who were employed during the2 SeeMatter of Cramp Shipbuilding CompanyandIndustrial Union of Marine 4 ,Ship'building Workers of America,Local No42, 46 N. L.R. B., 115. NEW ENGLAND SHIPBUILDING CORPORATION -483pay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.The Boilermakers stated at the hearing that in the,event the Boardfound that the 'unit urged by it is not appropriate it did not desire toappear on the ballot.Accordingly,we shall not place it on the ballotin the election which we shall direct.-DIRECTIONOF ELECTIONBy virtue of and pursuant to the power vested-in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, 'of National Labor RelationsBoard Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that,'as part of the investigation-to ascertain representa-tives for the purposes of collective bargaining with New EnglandShipbuilding Corporation, South Portland, Maine, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction,under the direction andsupervision of the Regional Director for the First Region, acting inthismatter as agent for the National Labor Relations Board, andsubject to Article III, Section 10, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction,including any such employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off,and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause,to determine whether or not they desire to be represented by IndustrialUnion of Marine and Shipbuilding Workers of America, Local 50,C. I. O., forthe purposes of collective bargaining.53164713-vol.49----32